DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 63/107,007 filed on 10/29/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0211100A1 hereinafter “Massey” in view of US2018/0342212A1 hereinafter “Gorilovsky” 
Regarding claim 1,  Massey discloses a television mounting device  (¶49L1-12: a wall mount carrying an electronic display), comprising: 
a base frame (¶49L4: a support bracket [140]); the base frame securable to a wall (¶49L4-5: mounted to a support structure in the form of a wall [120]); 
a bracket (¶56L1-2: a display bracket [210])  affixed to a front surface of the base frame (¶58L1-2: the upper link [176] includes a support end [200] and an opposing bracket end [204]; as shown in Fig.4-6 for example, display bracket [210] is attached to the surface of support bracket [140] via at least an upper link [176]); the bracket configured to receive a television on a front surface thereof (¶61L1-11: display bracket [210] includes rail and elongated arms; fasteners can pass through apertures in the elongated arms to hold the television; as shown in Fig.1 for example)
Massey does not explicitly disclose: 
a plurality of lights disposed on the bracket; the plurality of lights in operable connection with a control circuit; the control circuit comprising one or more input ports.  
Gorilovsky discloses an apparatus for providing illumination for viewing displays wherein 
a plurality of lights (¶124-128: a chain of LED modules) disposed on the bracket; the plurality of lights in operable connection with a control circuit (¶123L1-3: a backlighting processor unit (BPU)); the control circuit comprising one or more input ports. (¶123L1-3: BPU connected between a HDMI audio-video source and a TV display.)
  It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to adhere/attached the LED module and BPU disclosed by Gorilovsky onto the mounting bracket disclosed by Massey.
One of ordinary skill in the art would’ve been motivated because this allows the bracket to provide backlight which reduces a user’s eye strain (Gorilovsky ¶6-7)
Regarding claim 2, Massey in view of Gorilovsky hereinafter “Massey/Gorilovsky” discloses in Massey the illuminating television mounting device of claim 1, wherein 
the base frame is securable to the wall via a fastener. (¶56L3-6: support bracket [140] includes elongated members each including a plurality of apertures for receiving fasteners [174])
Regarding claim 3, Massey/Gorilovsky discloses in Massey the illuminating television mounting device of claim 1, wherein 
the base frame comprises an extension arm. (¶56L2-3: the linkage assembly [130] that cooperate to define a four bar linkage)
Regarding claim 4, Massey/Gorilovsky discloses in Massey the illuminating television mounting device of claim 1, wherein 
the bracket is rotatably affixed to the base frame. (as shown in Figs. 1-3 for example)
Regarding claim 5, Massey/Gorilovsky discloses in Massey the illuminating television mounting device of claim 1, wherein 
the bracket comprises one or more apertures disposed therethrough. (¶56L3-6: support bracket [140] includes elongated members each including a plurality of apertures for receiving fasteners [174])
Regarding claim 6, Massey/Gorilovsky discloses in Gorilovsky the illuminating television mounting device of claim 1, wherein 
the plurality of lights comprises a plurality of light electric diodes. (¶124-128: a chain of light emitting diode (LED) modules includes set of three RGB LEDs assembled in a plastic housing)
Regarding claim 7, Massey/Gorilovsky the illuminating television mounting device of claim 1, 
Massey/Gorilovsky does not explicitly disclose 
the plurality of lights is disposed on an outside surface of the bracket.  
 It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to adhere/attached the LED module and BPU disclosed by Gorilovsky onto the outside surface of the mounting bracket as disclosed by Massey.
One of ordinary skill in the art would’ve been motivated because this allows the bracket to provide backlight which reduces a user’s eye strain (Gorilovsky ¶6-7) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 8, Massey/Gorilovsky the illuminating television mounting device of claim 1, 
Massey/Gorilovsky does not explicitly disclose 
the plurality of lights is disposed entirely around the perimeter of a light frame defined on the bracket.  
 It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to adhere/attached the LED module and BPU disclosed by Gorilovsky onto the perimeter of the mounting bracket as disclosed by Massey.
One of ordinary skill in the art would’ve been motivated because this allows the bracket to provide backlight which reduces a user’s eye strain (Gorilovsky ¶6-7) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 9, Massey/Gorilovsky the illuminating television mounting device of claim 1, 
Massey/Gorilovsky does not explicitly disclose 
the control circuit is disposed within an electronic housing on the bracket.  
 It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to adhere/attached the BPU disclosed by Gorilovsky onto the mounting bracket as disclosed by Massey.
One of ordinary skill in the art would’ve been motivated because this allows the bracket to provide backlight which reduces a user’s eye strain (Gorilovsky ¶6-7) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 10, Massey/Gorilovsky discloses in Gorilovsky the illuminating television mounting device of claim 1, wherein 
control circuit comprises a wireless transceiver. (¶170L1-6: Lightbridge is a WiFi/BLE bridge which interconnect BPU system with third party devices such as smart-phones, tablet PCS, via Bluetooth and WiFi)
Regarding claim 11, Massey/Gorilovsky discloses in Gorilovsky the illuminating television mounting device of claim 1, wherein 
a remote control is in operable connection with the control circuit via the wireless transceiver.  (¶170L1-6: Lightbridge is a WiFi/BLE bridge which interconnect BPU system with third party devices such as smart-phones, tablet PCS, via Bluetooth and WiFi)
Regarding claim 12, Massey/Gorilovsky discloses in Gorilovsky the illuminating television mounting device of claim 1, wherein 
a mobile device is in operable connection with the control circuit via the wireless transceiver.  (¶170L1-6: Lightbridge is a WiFi/BLE bridge which interconnect BPU system with third party devices such as smart-phones, tablet PCS, via Bluetooth and WiFi)
Regarding claim 13, Massey/Gorilovsky discloses in Gorilovsky the illuminating television mounting device of claim 1, wherein 
wherein the control circuit comprises an HDMI input port. (¶180L1-2: the BPU may have 3 HDMI inputs)
Regarding claim 14, Massey/Gorilovsky discloses in Gorilovsky the illuminating television mounting device of claim 1, wherein 
the control circuit comprises a USB input port. (¶40L1-2: the apparatus includes respective USB sockets)
Regarding claim 15, Massey/Gorilovsky discloses in Gorilovsky the illuminating television mounting device of claim 1, wherein 
the control circuit is programmed to provide ambient lighting in response to a video feed received by the control circuit. (¶87L1-13: BPU is arranged to receive a display frame and to transmit the display frame to the display, the BPU is further arranged to process the display frame and to control the colour illumiation system to output a colour at an intensity, wherein the colour and the intensity are obtained from the processing of the display frame) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 1, 2022